Citation Nr: 1207934	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  05-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to August 1967 and from September 1982 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) and Board remands.

By way of history, the Veteran perfected his appeal of the RO's March 2004 rating decision in August 2005.  In September 2007, the Board issued a decision denying entitlement to service connection for a right shoulder disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court issued an Order granting a Joint Motion for Remand (Joint Motion), remanding the issue of entitlement to service connection for a right shoulder disorder, to provide additional reasons and bases for its decision.  In compliance with the January 2009 Joint Motion and Court Order, the Board issued a decision in August 2009 again denying service connection for a right shoulder disorder which addressed the bases for the January 2009 Joint Motion by providing additional reasons and bases.  The Veteran again appealed the denial of his claim to the Court.  Based on a May 2010 Joint Motion, the Court again remanded the issue for additional development, to include providing the Veteran with an adequate VA examination, in compliance with the Joint Motion.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

The appeal is remanded to the RO.


REMAND

In April 2011, the Board remanded the Veteran's claim for entitlement to service connection for a right shoulder disorder for additional development, including an adequate VA examination.  Review of the claims file reveals that the RO solicited an additional VA medical opinion, and did not provide the Veteran with a new VA examination as directed by the Board's April 2011 Remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the RO must provide the Veteran with a new VA examination addressing the etiology of his right shoulder disorder.

Even if the Board were to find that obtaining a VA opinion instead of providing a VA examination constituted substantial compliance with its April 2011 Remand, the VA opinion obtained is inadequate.  Specifically, although the VA opinion addressed the medical evidence in the claims file, the VA examiner failed to consider and address the lay evidence of record, as directed by the Board in its April 2011 Remand.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  

In that regard, the VA medical opinion obtained found that the Veteran's right shoulder disorder was not related to service, in part, because there was no complaint or treatment of a right shoulder disorder for more than 30 years between the Veteran's discharge from service and 2000.  However, the lay evidence suggests that the Veteran may have had right shoulder symptomatology during the years between service discharge and 2000.  Specifically, in an August 2005 substantive appeal and during a September 2005 RO hearing, the Veteran reported that he had right shoulder pain for years, and noted that he had chiropractic treatment for his right shoulder disorder.  Moreover, in a December 2004 statement, the Veteran's wife stated that after the Veteran injured both of his shoulders during service, there were times when he complained of very strong pain and could not move his arm.  Because the VA opinion failed to consider all of the pertinent evidence of record, 

including evidence which goes to the basis for the opinion provided, the Board finds that it is inadequate upon which to base an appellate decision, and a new VA examination must be provided.  

Accordingly, the case is remanded for the following action:

1.  The RO must have the Veteran undergo a new VA examination to determine the etiology of any current right shoulder disorder found.  The claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the evidence in the Veteran's claims file, to include the Veteran's service treatment records, which reflect right shoulder bursitis and right shoulder pain, as well as the Veteran's lay statements of record and those of his wife pertaining to postservice right shoulder symptomatology and treatment, the examiner must provide an opinion as to whether the Veteran's current right shoulder disorder is related to his military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

5.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded expeditious treatment.  

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

